DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated May 24, 2021
In the Response dated May 24, 2021, claims 1, 16, 22, and 29 were amended, and claims 12 and 28 were canceled. Claims 1-8, 13, 16, 22-27, and 29-30 are pending. An action on the merits of claims 1-8, 13, 16, 22-27, and 29-30 is contained herein.
The rejection of claims 22-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Prieto et al. U.S. Patent 6,045,854 (Prieto); Fichot et al (EP 2 060 257);  Glas et al (WO 2008/056983); and Emmett et al. Early Human Development (Suppl) (1997), Vol. 49, pages S7-S28 (Emmett) in combination is maintained.
The rejection of claims 1-8, 13, 16, and 29-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas);  Prieto et al. U.S. Patent 6,045,854 (Prieto); and Fichot et al. EP 2 060 257 (Fichot)  in combination has been rendered moot in view of Applicant’s Amendment dated May 24, 2021, wherein the claim(s) were amended to recite “from about 72 mg/L to about 200 mg/L of a nucleotide component”. This limitation is not suggested by the combination of Barrett-Reiss, Glas, Prieto, and Fichot. Thus, the rejection has been withdrawn; however, upon further consideration, a new ground(s) of 
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of Applicant’s Amendment dated May 24, 2021, wherein the claim(s) were amended to recite “from about 72 mg/L to about 200 mg/L of a nucleotide component”.
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination has been rendered moot in view of Applicant’s Amendment dated May 24, 2021, wherein the claim(s) were amended to recite “from about 72 mg/L to about 200 mg/L of a nucleotide component”.
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis) and Glas et al WO 2008/056983 (Glas) in combination has been rendered moot in view of Applicant’s Amendment dated May 24, 2021, wherein the claim(s) were amended to recite “from about 72 mg/L to about 200 mg/L of a nucleotide component”.

Rejections of Record Set Forth in the Office Action Dated December 24, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Prieto et al. U.S. Patent 6,045,854 (Prieto); Fichot et al (EP 2 060 257);  Glas et al (WO 2008/056983); and Emmett et al. Early Human Development (Suppl) (1997), Vol. 49, pages S7-S28 (Emmett).
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of the applied references do not properly suggest a method of stimulating immune activity. The Office asserts that "an ordinary artisan would have had a reasonable expectation of success in formulating human milk oligosaccharides (HMOs), long chain polyunsaturated fatty acids, and carotenoids into a nutritional formula intended to be used by an infant, toddler, or child." Office Action at 4. Applicant submits that this statement is inapposite to the current claims and the Office has failed to properly construe the preamble of the claims.
The examiner respectfully disagrees.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. As set forth on pages 8-9 of the last Office Action, Fichot found that the co-administration of sialylated oligosaccharides and N-acetyl-lactosamine and/or oligosaccharides containing N-acetyl-lactosamine is particularly effective in the prevention of secondary infections following viral infections such as influenza [0011]. The 
The examiner further notes “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” 
The examiner further notes that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Thus, the rejection of claims 22-27 is maintained based of the preponderance of the evidence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination as set forth in the last Office Action further in view of Stahl et al. US 2012/0177691 A1 (Stahl).
Claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) as set forth in the last Office Action differ from the instantly claimed invention in that said combination does not teach a composition/method comprising “from 
Stahl relates to infant nutrition with non-digestible oligosaccharides, in particular to the use thereof for stimulating the immune system [0001]. Stahl discloses (emphasis added):
[0051] Preferably the present composition comprises nucleotides and/or nucleosides, more preferably nucleotides. Preferably, the composition comprises cytidine 5'-monophospate, uridine 5'-monophospate, adenosine 5'-monophospate, guanosine 5'-monophospate, and/or inosine 5'-monophospate, more preferably cytidine 5'-monophospate, uridine 5'-monophospate, adenosine 5'-monophospate, guanosine 5'-monophospate, and inosine 5'-monophospate. Preferably the composition comprises 5 to 100, more preferably 5 to 50 mg, most preferably 10 to 50 mg nucleotides and/or nucleosides per 100 gram dry weight of the composition. The presence of nucleotides and/or nucleotides advantageously stimulates NK cell activity. The nucleotides and/or nucleosides are deemed to act synergistically with the fucosyllactose of the present composition.
 
[0055] The use of a nutritional composition comprising fucosyllactose is therefore especially beneficial for infant formula. In one embodiment, the present invention concerns providing nutrition to an infant. Formula fed infants have an underdeveloped immune system compared with adults and are more prone to viral infections than human milk fed infants. Preferably the infant is from 0 to 36 months of age, more preferably of 0 to 18 months, even more preferably of 0 to 12 months, most preferably of 0 to 6 months of age. The younger the infant is, the less developed the immune system.
 
 Example 2 of Stahl reasonably suggested to one of ordinary skill in the art the use of 13.9 g (dry weight) of infant formula per 100 mL [0074]. Thus, Stahl reasonably suggests the inclusion of 6.95 to 139 mg/L of a monomeric monophosphate nucleotide component which overlaps the instantly recited range of "from about 72 mg/L to about 200 mg/L of a monomeric monophosphate nucleotide component". In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
   
MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
 
Thus, claims 1-8, 13, 16, 22-27, and 29-30 are rejected based on the preponderance of evidence.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination as set forth in the last Office Action further in view of Stahl et al. US 2012/0177691 A1 (Stahl) for the reason(s) set forth supra.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination as set forth in the last Office Action further in view of Stahl et al. US 2012/0177691 A1 (Stahl) for the reason(s) set forth supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 13, 16, and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); and Fichot et al. EP 2 060 257 (Fichot) in combination as set forth in the last Office Action further in view of Stahl et al. US 2012/0177691 A1 (Stahl).
The combination of Barrett-Reis, Glas, and Fichot differs from the instantly claimed invention in that said combination does not teach a composition/method comprising “from about 72 mg/L to about 200 mg/L of a nucleotide component”; however, this limitation would have been obvious in view of the teachings of Stahl for the reasons set forth supra.
Thus, claims 1-8, 13, 16, and 29-30 are rejected based on the preponderance of evidence.

Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Claims 1-8, 13, 16, 22-27, and 29-30 are pending. Claims 1-8, 13, 16, 22-27, and 29-30 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/